Name: Commission Regulation (EEC) No 342/85 of 7 February 1985 re-establishing the levying of customs duties on certain woven, knitted or crocheted carpets and on certain floor coverings of felt, products of category 59 (code 40.0590) originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3563/84 apply
 Type: Regulation
 Subject Matter: leather and textile industries;  tariff policy
 Date Published: nan

 No L 38/ 10 Official Journal of the European Communities 9 . 2. 85 COMMISSION REGULATION (EEC) No 342/85 of 7 February 1985 re-establishing the levying of customs duties on certain woven, knitted or crocheted carpets and on certain floor coverings of felt, products of category 59 (code 40.0590) originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3563/84 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3563/84 of 18 December 1984 applying generalized tariff preferences for 1985 in respect of textile products originating in developing countries ('), and in parti ­ cular Article 4 thereof, Whereas Article 2 of that Regulation provides that preferential tariff treatment shall be accorded, for each category of products subjected to individual ceilings not allocated among the Member States, within the limits of the quantities specified in column 7 of its Annexes I or II , in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant indivi ­ dual ceilings have been reached at Community level ; Whereas, in respect of certain woven, knitted or crocheted carpets and on certain floor coverings of felt, products of category 59 (code 40.0590), the relevant ceiling amounts to 33 tonnes ; whereas on 4 February 1985 imports of the products in question into the Community originating in China, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to China, HAS ADOPTED THIS REGULATION : Article 1 As from 12 February 1985 the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3563/84, shall be re-established in respect of the following products, imported into the Community and originating in China : Code Category CCT heading No NIMEXE code ( 1985) Description 0 ) (2) (3) (4) 40.0590 59 ex 58.02 ex 59.02 A 58.02-04, 06, 07, 09 , 56, 61 , 65, 71 , 75, 81 , 85, 90 59.02-01 , 09 Other carpets, carpeting, rugs, mats and matting, and 'Kelem', 'Schumacks' and 'Karamanie', rugs and the like (made up or not) : Felt and articles of felt, whether or not impregnated or coated : A. Felt in the piece or simply cut to rectangular shape : Woven, knitted or crocheted carpets, carpeting, rugs, mats and matting, and 'Kelem', 'Schumacks' and 'Karamanie' rugs and the like (made up or not) ; Floor coverings of felt Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 338, 27 . 12. 1984, p. 98 . 9 . 2 . 85 Official Journal of the European Communities No L 38/ 11 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 February 1985. For the Commission CQCKFIELD Vice-President